Per Curiam,
It does not appear that complainant’s right to the money.in *142question is disputed as a matter of law, but there is full denial sustained by the court, that defendant ever received it. The question turned on whether Farquhar, who actually receivéd the money, did so as attorney for defendant, or in some other capacity. The court found that Farquhar had no authority, in fact, to receive it, nor did he occupy any such professional relation to defendant as to raise an implication of such authority. The evidence was carefully examined by the learned judge, the facts clearly found, and the conclusions accurately drawn. ¥e see no reason to disturb them. Decree affirmed.